Case: 13-40069       Document: 00512347248         Page: 1     Date Filed: 08/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 20, 2013
                                     No. 13-40069
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JORGE ALBERTO OLGUIN-LOZANO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-165-1


Before HIGGINBOTHAM, SMITH, and GRAVES, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Jorge Alberto Olguin-Lozano
raises arguments that he concedes are foreclosed by United States v. Newson,
515 F.3d 374, 378-79 (5th Cir. 2008), and United States v. Morales-Mota, 704
F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013). Newson held that
the Government may decline to move for an additional one-point reduction under
U.S.S.G. § 3E1.1(b) based on the defendant’s refusal to waive his right to appeal.
515 F.3d at 378-79. In Morales-Mota, 704 F.3d at 412, this court, relying upon

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-40069     Document: 00512347248      Page: 2   Date Filed: 08/20/2013

                                  No. 13-40069

its holding in United States v. Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012),
cert. denied, 133 S. Ct. 1847 (2013), rejected the argument that the Texas offense
of ?burglary of a habitation” is outside the generic, contemporary definition of
?burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines the
?owner” of a habitation as a person with a ?greater right to possession.”
      The appellant’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                        2